                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                       NORTHERN DIVISION

    DONALD WAYNE DWYER,                                                                              PLAINTIFF
    ADC #145533


    v.                                    Case No. 3:19-cv-00199-LPR


    ANTHONY CARTER, et al.                                                                       DEFENDANTS

                                                       ORDER

           On January 29, 2020, the Court received a Recommended Disposition (the

“Recommendation”) from Magistrate Judge Beth Deere. On February 11, 2020, Plaintiff filed a

Notice with the Court. (Doc. 40). The Notice reads in its entirety:

                    I am still at Delta Regional unit Dermontt Ar 71638.

                    I am doing okay besides hearing this news. First off Did they not
                    tell you that I was in a Medical Pod when Ms. Glenn told me that
                    she would have to put me in Isolation because of my finger. My
                    Finger is still messed up it will not straten [sic] up.

It is unclear whether Plaintiff intended this filing to constitute an objection to the

Recommendation. While the Notice was filed within the fourteen (14) day period for objections,

the document was dated January 9, 2020, twenty days before the Recommendation was filed. (Id.).

Moreover, Plaintiff’s Notice lacks the specificity required for an objection under Federal Rule of

Civil Procedure 72(b)(2). Out of an abundance of caution, the Court will construe Plaintiff’s

Notice as an objection to the Recommendation.

           After conducting a de novo review of the record and Recommendation,1 the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as this Court’s


1
    The Court is only required to review de novo the “part of the magistrate judge’s disposition that has been properly
    objected to.” FED. R. CIV. P. 72(b)(3). Nevertheless, the Court has conducted a de novo review of the entire case.
findings in all respects. Defendants’ Motion to Dismiss (Doc. 34) is GRANTED. Plaintiff’s

claims are DISMISSED with prejudice.

      IT IS SO ORDERED this day of 26th day of February 2020.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE




                                           2
